Petition for certiorari dismissed.
April 27, 1931. The opinion of the Court was delivered by
This matter comes before this Court, in its original jurisdiction, on a writ of certiorari issued by Hon. Eugene S. Blease, then Associate Justice of this Court, now Chief Justice, directing John G. Richards, chairman of the State Board of Education, and James H. Hope, Secretary of the State Board of Education, to certify and return unto this Court a true copy of all of the matters of evidence, papers, pleadings, and documents in any way affecting the action and decision in the above-stated cause of the said Board of Education, as well as the findings of said Board. Pursuant to said writ, the State Board of Education, through its said officers, made due return.
It appears from the record before the Court, disclosed by the return of the County Board of Education for Laurens County, that the petitioner, M.C.L. Templeton, was on the 26th day of July, 1924, duly appointed and commissioned as a trustee; that is, a member of the board of trustees for Laurens County of School District No. 4, until the 1st day of April, 1927, and until his successor should be appointed and qualified, unless sooner removed by the County Board of Education as provided by law. No successor to Mr. Templeton was appointed in April, 1927, and he continued to exercise the duties of trustee until August 24, 1929, at which time one Jason Cannon was appointed and commissioned as trustee as successor to the said petitioner, M.C. L. Templeton. The return of the County Board of Education sets forth that the board did not remove Mr. Templeton by reason of any charges against him, but appointed a successor to him, as they did in the matter of any other trustee whose term of office had expired and who was not reappointed as his own successor. The petitioner, Mr. Templeton, appealed from the ruling of the County Board of Education for Laurens County, in standing by the appointment of Mr. Cannon, to the State Board of Education. According to the return to this Court made by the State Board of Education, that board, "after considering the entire *Page 458 
matter," upheld and affirmed the action and decision of the County Board of Education. We fail to see wherein the petitioner, Mr. Templeton, has any just ground for complaint. The County Board of Education had the authority to appoint Mr. Cannon or any one else to succeed Mr. Templeton as trustee when his term expired, and, because the appointment was not promptly made and Mr. Templeton was allowed to continue to perform the duties of trustee in the meantime is no reason the board could not later make an appointment. As we understand the contention of counsel for Mr. Templeton, his position is that, since the board did not make an appointment of some one to succeed Mr. Templeton promptly on the day his term expired, the board could not later make an appointment during the next term, but that Mr. Templeton could hold the position as a matter of law. We are unable to agree with this position, and think that the board acted within its authority.
It is therefore the judgment of this Court that the petition of the petitioner be, and is hereby, dismissed.
MR. CHIEF JUSTICE BLEASE and MESSRS. JUSTICES COTHRAN and STABLER concur.